DETAILED ACTION
This action is responsive to the following communications: the Application filed September 06, 2019, and the information disclosure statement (IDS) filed September 06, 2019 have been entered. 
Claims 1-12 are pending. Claims 1, 5 and 12 are independent.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 06, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 4 and 8 recite the limitation(s) “a signal for making the source line and the bit line to be a floating state”. The “a signal” is also defined in independent claims 1 and 5, respectively. There is insufficient antecedent basis for these limitations in the claim. Clarification is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuoka et al. (US 2017/0263297).
Regarding independent claims 1, 5 and 12, Matsuoka et al. disclose a control circuit that outputs a signal for discharging (FIG. 17: DISMA0-3 and DISMB0-3) charges accumulated in a source line and a bit line according to activation of a word line (para. 0090: … discharge transistors DISMA0-DISMA3 … coupled to each of the local bit lines … discharge transistors DISMB0-DISMB3 … coupled to each of the local source lines …), and outputs a signal for making the source line and the bit line be in a floating state by a start of writing or reading (para. 0089: … at writing and reading … the unselected local bit lines … local source lines … are floating …), with respect to a memory cell (e.g., FIG. 16: MC) including the source line (LSL0-3), the bit line (LBL0-3), a transistor 

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 6-11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Matsuoka et al. (US 2017/0263297) in view of Matsuoka (US 2018/0075893).
Regarding claims 2 and 6, Matsuoka et al. teach the limitations of claims 1 and 5, respectively.
FIG. 17 of Matsuoka et al. further shows the source lines (e.g., LSL1) and the bit line (e.g., LBL1) are shorted to ground potential when word line (e.g., WL0) activated.
However, Matsuoka et al. do not explicitly explain the operation of the source line and the bit line potentials in response to the activation of the word line.
Matsuoka teaches the discrepancy in FIG. 7, i.e., at t1-2, BL and SL are “VSS” potential in response to the activation of WL.
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Matsuoka to the teaching of Matsuoka et al. such that a memory control circuit, as taught by Matsuoka et al., utilized a detailed memory operation of activing word line, as taught by Matsuoka, for the purpose of explaining 
 Regarding claims 3 and 7, Matsuoka et al. and Matsuoka, as combined, teach the limitations of claims 2 and 6, respectively.
Matsuoka et al. further teach the transistor (FIG. 17: ST) is turned on after both the source line and the bit line are shorted to the ground potential.
Regarding claims 4 and 8, as best as can be understood, Matsuoka et al. and Matsuoka, as combined, teach the limitations of claims 3 and 7, respectively.
Matsuoka et al. further teach a signal for making the source line and the bit line be in a floating state is output after the transistor (FIG. 16: ST for LSL1 and LBL1) is turned on.
Regarding claims 9-11, Matsuoka et al. and Matsuoka, as combined, teach the limitations of claim 5.
Matsuoka et al. further teach the memory element is a variable resistance memory element; the memory element is a variable magnetoresistance memory element; and an information processing device comprising at least the one semiconductor memory device (see e.g., para. 0026: MRAM)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/Primary Examiner, Art Unit 2825